DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2020, has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-14, 21, and 22 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-7, 9-14, 21, and 22 has been withdrawn. 
Applicant's arguments with respect to claim 19 have been fully considered but they are not persuasive.
Regarding claim 19, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Specifically, while the secondarily cited prior art reference US 2014/0013864 to Hickenboth et al. (hereinafter “Hickenboth”) does not teach covalent bonds in its particular mechanophore coatings, the primarily cited prior art reference US 2019/0151502 to Brosig et al. (hereinafter “Brosig”) does teach covalently bonded mechanophore coatings. While Hickenboth has been considered in its entirety, it has been specifically relied upon for its teaching of mechanophore coatings of vehicles. Examiner maintains that it would have obviated the claimed invention to apply the mechanophore coating comprising covalent bonds, as taught by Brosig, in vehicular applications, as suggested by Hickenboth. Furthermore, Examiner does not find convincing that Hickenboth teaches away from the claimed invention. On the contrary, Examiner maintains that one of ordinary skill in the art would recognize that the mechanophore coating of Hickenboth, while lacking covalent bonds, is sufficiently similar to the covalently bonded mechanophore coating of Brosig, so as to motivate the skilled artisan to apply the coating of Brosig to vehicular substrates. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brosig in view of Hickenboth.
Brosig teaches an article, comprising: i) a substrate; and (ii) a coating positioned directly or indirectly onto at least a portion of the substrate (pars. 21-25); wherein the coating comprises a mechanophore component distributed throughout and covalently bonded to a matrix material (pars. 27-30, 65, 93-96, 102-110, 118, 127-132).
Brosig does not teach that the substrate comprises a component of a vehicle and the matrix material comprises a film, a primer coating, or a paint coating. Hickenboth teaches a substrate comprising a component of a vehicle and a matrix material comprises a film, a primer coating, or a paint coating (pars. 22-30). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the article of Brosig with the vehicle substrate and the film, primer, or paint coating matrix of Hickenboth. The motivation would have been to increase the utility by allowing for application in vehicular coatings (pars. 22-30).
Allowable Subject Matter
Claims 1-3, 5-7, 9-16, 18, and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-3, 5-7, 9-14, 21, and 22, the prior art of record, taken individually or in combination, fails to disclose or render obvious, in combination with the other claimed features, a first anchoring location defined by a third functional group grafted onto an oxygen atom of a benzo-pyran side of the spiropyran.
Regarding claims 15, 16, 18, 23, and 24, the prior art of record, taken individually or in combination, fails to disclose or render obvious, in combination with the other claimed features, the step of subjecting the surrogate material to a direct or indirect impact, wherein the impact causes the mechanophore component to undergo a visible color change and the surrogate material exhibits a continuous three-dimensional (3D) spatial strain distribution including at least one color gradient, and wherein subjecting the surrogate material to a direct or indirect impact comprises launching a projectile directly or indirectly into the surrogate material or launching the surrogate material directly or indirectly into a stationary object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883